Case: 19-10015      Document: 00515070714         Page: 1    Date Filed: 08/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-10015                          August 9, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO CARLOS MARTINEZ-MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-186-1


Before JONES, CLEMENT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Roberto Carlos Martinez-Mendoza appeals his guilty plea conviction and
sentence of 30 months of imprisonment for being found unlawfully present in
the United States after deportation. Martinez-Mendoza contends that his
guilty plea was not knowing and voluntary and that his sentence is
unconstitutional because it exceeds the maximum sentence for the 18 U.S.C.
§ 1326(a) offense charged in the indictment. He argues his guilty plea was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10015    Document: 00515070714      Page: 2   Date Filed: 08/09/2019


                                No. 19-10015

invalid because he was not admonished that to trigger a sentencing
enhancement under § 1326(b)(1), the fact of a prior conviction must be proved
to a jury beyond a reasonable doubt. He correctly concedes, however, that his
arguments are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
(1998). See United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
2007). Thus, summary affirmance is appropriate. See Groendyke Transp., Inc.
v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2